Exhibit 10.1

 

TAX RECEIVABLE AGREEMENT

 

BY AND AMONG

 

GREENSKY, INC.,

 

GREENSKY HOLDINGS, LLC,

 

GREENSKY, LLC,

 

and

 

THE UNDERSIGNED BENEFICIARIES,

 

Dated as of May 23, 2018

 



TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2   1.1 Definitions 2   1.2 Rules of
Construction 11 ARTICLE II DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT 11  
2.1 Basis Adjustments 11   2.2 The Company Section 754 Election 12   2.3
Exchange Basis Schedule 12   2.4 Inherited Tax Attributes 12   2.5 Tax Benefit
Schedule 12   2.6 Procedures; Amendments 13 ARTICLE III TAX BENEFIT PAYMENTS 14
  3.1 Payments 14   3.2 No Duplicative Payments 16   3.3 Pro-Ration of Payments
as Between the Beneficiaries 16 ARTICLE IV TERMINATION 17   4.1 Early
Termination 17   4.2 Early Termination Notice 19   4.3 Payment upon Early
Termination 19 ARTICLE V SUBORDINATION AND BREACH OF PAYMENT OBLIGATIONS 20  
5.1 Subordination 20   5.2 Late Payments by Parent 20 ARTICLE VI TAX MATTERS;
CONSISTENCY; COOPERATION 20   6.1 Parent’s and the Company’s Tax Matters 20  
6.2 Consistency 21   6.3 Cooperation 21   6.4 Pre-Transactions Tax Records 21
ARTICLE VII MISCELLANEOUS 21   7.1 Notices 21

i



Table of Contents
(continued)

 

    Page         7.2 Counterparts 22   7.3 Entire Agreement; No Third Party
Beneficiaries 22   7.4 Governing Law 22   7.5 Severability 23   7.6 Successors;
Assignment; Amendments; Waivers 23   7.7 Titles and Subtitles 24   7.8
Resolution of Disputes 24   7.9 Removal or Replacement of Beneficiary
Representative 24   7.10 Reconciliation 25   7.11 Withholding 26   7.12
Admission of Parent into a Consolidated Group; Transfers of Corporate Assets 26
  7.13 Confidentiality 27   7.14 Company LLC Agreement 27   7.15 Independent
Nature of Beneficiaries’ Rights and Obligations 27   7.16 Change in Law 27  
7.17 Interest Rate Limitation 28

ii



TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as it may be amended, restated, supplemented
and/or otherwise modified from time to time, this “Agreement”), dated as of May
23, 2018, is hereby entered into by and among GreenSky, Inc. a Delaware
corporation (“Parent”), GreenSky Holdings, LLC, a Georgia limited liability
company (the “Company”), GreenSky, LLC, a Georgia limited liability company
(“GSLLC”), the Blocker Corporation Owners (as hereinafter defined), and each
Person that is listed on Exhibit A hereto as one of the Sellers (other than the
Blocker Corporations), (each such Person listed on Exhibit A hereto, a
“Beneficiary”, collectively, the “Beneficiaries”). Each of Parent, the Company,
GSLLC, the Blocker Corporation Owners, and each Beneficiary is referred to as a
“TRA Party” and, collectively, as the “TRA Parties”. All capitalized terms used
but not defined herein shall have the meanings ascribed to them in the
Registration Statement or the Form S-1, which includes a Prospectus, filed by
Parent on April 27, 2018, as amended, with the Securities and Exchange
Commission (Registration No. 333-224505) (the “Prospectus”).

 

RECITALS

 

WHEREAS, as of May 23, 2018, Parent, the Company, GSLLC, the Sellers, the
Blocker Corporations, the Blocker Corporation Owners, and certain other parties
engaged in and completed the Reorganization Transactions;

 

WHEREAS, in connection with the Reorganization Transactions, the Company Units
were recapitalized and the membership interests of the Company consist of a
single class of common units (“Company Common Units”);

 

WHEREAS, immediately following the Reorganization Transactions the Company is
treated as a partnership for U.S. federal income tax purposes;

 

WHEREAS, immediately following the Reorganization Transactions GSLLC is treated
as an entity that is disregarded as separate from its owner (the Company) for
U.S. federal income tax purposes;

 

WHEREAS, the Sellers include members of the Company (other than the Blocker
Corporations) and, together with the Blocker Corporations, immediately prior to
the Reorganization Transactions, hold Class A Units, Class B Units and Class C
Units of the Company (the “Company Units”, and such members, the “Company
Members”);

 

WHEREAS, in connection with the Offering pursuant to the Prospectus and after
the Reorganization Transactions, Parent purchased approximately 27.8% of the
Common Company Units from the Sellers (the “Sale”) and various other actions
occurred;

 

WHEREAS, as a result of the Reorganization Transactions, Parent’s acquisition of
Company Common Units and certain other transactions entered into in connection
therewith, (i) Parent will be the managing member of the Company, (ii) Parent
will directly and indirectly own Company Common Units, and (iii) the Sellers,
Blocker Corporations, Profits Interest Holders, and Warrant Holders will own the
remaining issued and outstanding Company Common Units;

 



WHEREAS, pursuant to the Reorganization Transactions and the Exchange Agreement,
the Company Common Units and Parent Class B Common Stock held by Sellers (other
than Blocker Corporations), Profits Interest Holders, and Warrant Holders are
exchangeable for Parent Class A Common Stock or cash in the manner set forth in
the Exchange Agreement;

 

WHEREAS, the Blocker Corporations owned the rights to the Inherited Tax
Attributes (as hereinafter defined) immediately prior to the Blocker Mergers;

 

WHEREAS, each Blocker Merger is intended to qualify as a reorganization within
the meaning of Section 368 of the Code;

 

WHEREAS, for U.S. federal income tax purposes, it is intended that (a) the Sale
shall give rise to Basis Adjustments (as defined below) (other than with respect
to the Blocker Corporations) and generally shall be treated as a transfer of
Company Common Units by each applicable Beneficiary to Parent and (b) the
exchange of Company Common Units pursuant to the Exchange Agreement generally
shall be treated as a sale by the Beneficiaries and as a purchase by Parent of
Company Common Units, in each case described in Section 741 of the Code
(including, for the avoidance of doubt, a disguised sale of the Company Common
Units pursuant to Section 707(a)(2)(B) of the Code);

 

WHEREAS, the Company and each of its direct or indirect Subsidiaries (that is
owned through a chain of pass-through entities) that is treated as a partnership
for U.S. federal income tax purposes (collectively, the “Company Group”) will
have in effect an election under Section 754 of the Code for the year of the
Sale and for each Taxable Year in which an Exchange occurs;

 

WHEREAS, the Sale resulted in, and any Exchange (and the receipt of certain
payments under this Agreement) may result in (i) an increase in Parent’s
proportionate share of the existing tax basis of the assets owned by the Company
Group and (ii) an adjustment in the tax basis of the assets of the Company Group
reflected in that proportionate share as of the date of the Sale or the Exchange
(such time, the “Exchange Date”), with a consequent impact on the taxable income
subsequently derived therefrom; and

 

WHEREAS, the Parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
Parent and its subsidiaries (including the Company and its subsidiaries, as
applicable and without duplication (but, in each case, only with respect to
Taxes imposed on the Company that are allocable to Parent or to members of the
consolidated, combined, affiliated or unitary group of which Parent is the
common parent) as the result of the Sale, the Blocker Merger, the Exchanges and
the making of payments under this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
Parties hereto agree as follows:

2



ARTICLE I
DEFINITIONS

 

1.1 Definitions. As used in this Agreement, the terms set forth in this Article
I shall have the following meanings.

 

“Actual Interest Amount” means the amount of any Extension Rate Interest
calculated in respect of the Net Tax Benefit for a Taxable Year.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the liability
for Covered Taxes of Parent and its subsidiaries (including the Company and its
subsidiaries, as applicable and without duplication (but, in each case, only
with respect to Taxes imposed on the Company that are allocable to Parent or to
members of the consolidated, combined, affiliated or unitary group of which
Parent is the common parent) (a) appearing on Tax Returns of Parent for such
Taxable Year and (b) if applicable, determined in accordance with a
Determination (including interest imposed in respect thereof under applicable
law).

 

“Advisory Firm” means an accounting firm that is nationally recognized as being
expert in Covered Tax matters, selected by Parent.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means the Reference Rate plus 100 basis points.

 

“Agreement” is defined in the preamble to this Agreement.

 

“Amended Schedule” is defined in Section 2.6(b) of this Agreement.

 

“Arbitrators” is defined in Section 7.8(a) of this Agreement.

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Attribute Limitations” is defined in Section 2.4(a) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to the tax basis of, or
Parent’s share of the tax basis of, the Reference Assets (i) under Sections
734(b), 743(b), 754, and 755 (but, in each case, only to the extent that an
Exchange or the Sale is treated as an event that gives rise to such adjustment)
of the Code and, in each case, the comparable sections of U.S. state and local
and foreign tax law (in situations where, following an Exchange, the Company
remains in existence as an entity for Tax purposes) and (ii) under Sections 732
and 1012 of the Code and, in each case, the comparable sections of U.S. state
and local and foreign tax law (in situations where, as a result of one or more
Exchanges, the Company becomes an entity that is disregarded as separate from
its owner for Tax purposes), in each case as a result of the Sale or any
Exchange (and, without duplication, as a result of any basis adjustment to which
Parent succeeds in

3



connection with the Sale or an Exchange, including pursuant to Proposed Treasury
Regulations Section 1.743-1(f)(2) and any subsequent similar guidance and
comparable sections of U.S. state and local income and franchise tax law) and,
in each case, any payments made under this Agreement. Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange shall be determined without regard to any Pre-Exchange Transfer, and
as if any such Pre-Exchange Transfer had not occurred.

 

“Basis Schedule” is defined in Section 2.3 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Beneficiaries” is defined in the preamble to this Agreement.

 

“Beneficiary Advisory Firm” means an accounting firm that is nationally
recognized as being expert in Covered Tax matters, selected by the Beneficiary
Representative or the Significant Beneficiaries, as applicable; provided that
such accounting firm shall be different from the accounting firm serving as the
Advisory Firm.

 

“Beneficiary Representative” means G Benjamin, CPA PC.

 

“Blocker Owner Advisory Firm” means an accounting firm that is nationally
recognized as being expert in Covered Tax matters, selected by the applicable
Blocker Corporation Owner; provided that such accounting firm shall be different
from the accounting firm serving as the Advisory Firm.

 

“Blocker Corporations” means Blocker One, Blocker Two, Blocker Three, Blocker
Four, Blocker Five, Blocker Six, Blocker Seven, Blocker Eight, and Blocker Nine,
collectively.

 

“Blocker Corporation Owners” means the owners of the Blocker Corporations
immediately prior to the effectiveness of the transfer of the ownership
interests to Parent by such owners, collectively.

 

“Blocker Merger” means the merger of each of the Blocker Corporations with and
into a limited liability company subsidiary of Parent, with such subsidiary as
the surviving entity, in accordance with a certain merger agreements dated May
22, 2018, by and between a subsidiary of Parent and the respective Blocker
Corporations in exchange for Class A Common Stock of Parent and the rights to
payments of additional consideration as described in this Agreement.

 

“Blocker Eight” means COF II Holding Fund AIV III US Inc.

 

“Blocker Five” means PIMCO BRAVO Fund II Offshore Feeder AIV XXXII LLC.

 

“Blocker Four” means TPG Georgia BL LLC, a Delaware limited liability company.

4



“Blocker One” means Iconiq-G B Fund Blocker, Inc., a Delaware corporation.

 

“Blocker Nine” means COF II Holding Fund AIV III Lux Inc

 

“Blocker Seven” BRAVO III Holding Fund AIV IX Lux Inc.

 

“Blocker Six” means BRAVO III Holding Fund AIV IX US Inc.

 

“Blocker Three” means DST- GSky Investment Inc., a Delaware corporation.

 

“Blocker Two” means Iconiq G-B Series Coinvest Fund Blocker, Inc., a Delaware
corporation.

 

“Board” means the Board of Directors of Parent.

 

“Business Day” means any day excluding Saturday, Sunday and any day on which
commercial banks in the State of New York are authorized by law to close.

 

“Change of Control” means the occurrence of any of the following events:

 

(1) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act) becomes the Beneficial Owner of securities of Parent
representing more than fifty percent (50%) of the combined voting power of
Parent’s then outstanding voting securities;

 

(2) the shareholders of Parent approve a plan of complete liquidation or
dissolution of Parent or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly, or indirectly, by Parent
of all or substantially all of Parent’s assets (including a sale of assets of
the Company), other than such sale or other disposition by Parent of all or
substantially all of Parent’s assets to an entity at least fifty percent (50%)
of the combined voting power of the voting securities of which are owned by
shareholders of Parent in substantially the same proportions as their ownership
of Parent immediately prior to such sale;

 

(3) there is consummated a merger or consolidation of Parent or any direct or
indirect subsidiary of Parent (including the Company) with any other corporation
or other entity, and, immediately after the consummation of such merger or
consolidation, either (x) the individuals constituting the Board immediately
prior to the merger or consolidation do not constitute at least a majority of
the Board surviving the merger or, if the surviving company is a subsidiary, the
ultimate parent thereof, or (y) all of the Persons who were the respective
Beneficial Owners of the voting securities of Parent immediately prior to such
merger or consolidation do not Beneficially Own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the Person resulting from such merger or consolidation; or

 

(4) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least two-thirds of the directors
then comprising the Incumbent Board; provided, however, that any individual
becoming a director

5



subsequent to the date hereof whose election, or nomination for election by
Parent’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (or treated as such) shall be
considered as though such individual was a member of the Incumbent Board (but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board).

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B common stock of Parent immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in and voting control over, and own substantially
all of the shares of, an entity which owns all or substantially all of the
assets of Parent immediately following such transaction or series of
transactions.

 

“Class A Common Stock” means the Class A common stock, par value $0.01 per
share, of GreenSky.

 

“Class A Member” means any Person who holds Class A Units or has become a
substituted Class A Member pursuant to the Company LLC Agreement, and who has
not ceased to be a Class A Member thereafter immediately prior to the
Reorganization Transactions.

 

“Class A Units” means the Equity Securities of the Company designated as Class A
Units pursuant to the Company LLC Agreement immediately prior to the
Reorganization Transactions.

 

“Class B Common Stock” means the Class B common stock, par value $0.001 per
share, of GreenSky.

 

“Class B Member” means any Person who holds Class B Units or has become a
substituted Class B Member pursuant to the Company LLC Agreement, and who has
not ceased to be a Class B Member thereafter immediately prior to the
Reorganization Transactions.

 

“Class B Units” means the Equity Securities of the Company designated as Class B
Units pursuant to the Company LLC Agreement immediately prior to the
Reorganization Transactions.

 

“Class C Member” means any Person who holds Class C Units or has become a
substituted Class C Member pursuant to the Company LLC Agreement, and who has
not ceased to be a Class C Member thereafter immediately prior to the
Reorganization Transactions.

 

“Class C Units” means the Equity Securities of the Company designated as Class C
Units pursuant to the Company LLC Agreement immediately prior to the
Reorganization Transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor Law thereto.

6



“Company” is defined in the preamble to this Agreement.

 

“Company Common Units” is defined in the recitals to this Agreement.

 

“Company Holders” means the Blocker Corporations, Class A Members, Class B
Members, Class C Members, Option Holders, Warrant Holders and Profits Interest
Holders.

 

“Company LLC Agreement” means the Amended and Restated Operating Agreement of
the Company, dated as of May 23, 2018, as such agreement may be further amended,
restated, supplemented and/or otherwise modified from time to time.

 

“Company Members” is defined in the recitals to this Agreement.

 

“Company Unitholder” means each holder of one or more Company Common Units that
may from time to time by a party to the Exchange Agreement.

 

“Company Units” is defined in the recitals to this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Covered Tax” means any and all U.S. federal, state, local and foreign tax,
assessment or similar charge that is based on or measured with respect to net
income or profits, whether as an exclusive or an alternative basis (including
for the avoidance of doubt, franchise taxes and transaction taxes imposed in
lieu of income taxes), and any interest imposed in respect thereof under
applicable law.

 

“Cumulative Net Realized Tax Benefit” means, for a Taxable Year, the cumulative
amount of Realized Tax Benefits for all Taxable Years of Parent, up to and
including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means the Reference Rate plus 500 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Depreciation” is defined in Section 3.1(b)(i) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state, local or foreign tax law, as
applicable, or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Covered
Tax.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

7



“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.3 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.4(b) of this Agreement.

 

“Early Termination Rate” means the Long-Term Treasury Rate in effect on the
applicable date plus 300 basis points.

 

“Early Termination Reference Date” is defined in Section 4.3 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.3 of this Agreement.

 

“Equity Securities” means (a) capital stock, partnership or membership interests
or units (whether general or limited), and any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distribution of assets of, the issuing entity or a right to control such
entity, (b) subscriptions, calls, warrants, options, purchase rights or
commitments of any kind or character relating to, or entitling any Person to
acquire, any equity interest, (c) stock appreciation, phantom stock, equity
participation or similar rights and (d) securities convertible into or
exercisable or exchangeable for any equity interests.

 

“Exchange” means, with respect to any Beneficiary, an Exchange (as such term is
defined in the Exchange Agreement) of Company Common Units owned by such
Beneficiary, or any other direct or indirect acquisition by Parent or the
Company from such Beneficiary of Company Common Units owned by such Beneficiary.
The term “Exchanged” shall have correlative meaning.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor provisions thereto.

 

“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, by and among Parent, the Company, and Company Unitholders (including
certain of the Beneficiaries), as such agreement may be amended, restated,
supplemented and/or otherwise modified from time to time.

 

“Exchange Date” is defined in the preamble to this Agreement.

 

“Expert” is defined in Section 7.10 of this Agreement.

 

“Extension Rate Interest” means the interest calculated at the Agreed Rate from
the due date (without extensions) for filing the U.S. federal income Tax Return
of Parent for a Taxable Year until the date on which Parent makes a timely Tax
Benefit Payment to the Beneficiary on or before a Final Payment Date as
determined pursuant to Section 3.1(a), calculated in respect of the Net Tax
Benefit (including previously accrued Imputed Interest) for such Taxable Year.
In the case of a Tax Benefit Payment made in respect of an Amended Schedule, the
Extension Rate Interest means the interest calculated at the Agreed Rate from
the date of such Amended

8



Schedule becoming final in accordance with Section 2.6(b) until the Final
Payment Date as determined pursuant to Section 3.1(a).

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement. For the avoidance of doubt, a Final Payment Date in
respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability of Parent and its subsidiaries (including the Company and its
subsidiaries, as applicable and without duplication (but, in each case, only
with respect to Taxes imposed on the Company that are allocable to Parent or to
members of the consolidated, combined, affiliated or unitary group of which
Parent is the common parent) that would arise in respect of Covered Taxes, using
the same methods, elections, conventions and similar practices used on the
actual relevant Tax Returns of Parent but (i) calculating depreciation,
amortization, or other similar deductions, or otherwise calculating any items of
income, gain, or loss, using the Non-Adjusted Tax Basis as reflected on the
Basis Schedule, including amendments thereto for such Taxable Year, (ii)
excluding any deduction attributable to (a) Imputed Interest for such Taxable
Year and (b) any Extension Rate Interest paid or accrued for such Taxable Year,
and (iii) excluding any deductions or other offsets arising from the use of the
Inherited Tax Attributes. For the avoidance of doubt, the Hypothetical Tax
Liability shall be determined without taking into account the carryover or
carryback of any tax item (or portions thereof) that is attributable to any of
the items described in clauses (i), (ii), and (iii) of the previous sentence. If
all or a portion of the liability for Covered Taxes for the Taxable Year arises
as a result of an audit or similar proceeding by a Taxing Authority of such
Taxable Year, such liability shall not be included in determining the
Hypothetical Tax Liability unless and until there has been a Determination.

 

“Imputed Interest” is defined in Section 3.1(b)(iii) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the U.S.
Securities Exchange Act of 1933, as amended, and the corresponding rules of the
principal exchange, if any, on which the Class A Common Stock is traded or
quoted.

 

“Inherited Tax Attributes” is defined in Section 2.4(a) of this Agreement.

 

“Inherited Tax Attribute Schedule” is defined in Section 2.4(b) of this
Agreement.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit B to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(a) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to the ICE LIBOR rate
for a period of one month (“ICE LIBOR”), as published on the applicable Reuters
screen page (such page currently being the LIBOR01 page) (or such other
commercially available source providing

9



quotations of ICE LIBOR as may be designated by Parent from time to time) for
deposits with a term equivalent to such period in dollars, determined as of
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such period, for dollar deposits (for delivery on the first day
of such period).

 

“Long-Term Treasury Rate” means the Long-Term Composite Rate, which is the
unweighted average of bid yields on all outstanding fixed-coupon bonds neither
due nor callable in less than 10 years, as published by the U.S. Department of
the Treasury or by any other publicly available source of such market rate.

 

“Market Value” means the “Value,” as defined in the Exchange Agreement.

 

“Maximum Rate” is defined in Section 7.17 of this Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, for purposes of this Agreement, with respect to
any Reference Asset at any time, the amount of tax basis that such asset would
have had at such time if no Basis Adjustment had been made.

 

“Objection Notice” is defined in Section 2.6(a)(i) of this Agreement.

 

“Outstanding Class A Stock” means the aggregate number of shares of Parent Class
A Common Stock issued and outstanding immediately prior to the Blocker Merger.

 

“Parent” is defined in the preamble to this Agreement.

 

“Parent Class A Common Stock” means Class A Common Stock of Parent, par value
$0.01 per share.

 

“Parent Class B Common Stock” means Class B Common Stock of Parent, par value
$0.001 per share.

 

“Parent Letter” means a letter prepared by Parent in connection with the
performance of its obligations under this Agreement, which states that the
relevant Schedules, notices or other information to be provided by Parent to the
Beneficiaries, along with all supporting schedules and work papers, were
prepared in a manner that is consistent with the terms of this Agreement and, to
the extent not expressly provided in this Agreement, on a reasonable basis in
light of the facts and law in existence on the date such Schedules, notices or
other information were delivered by Parent to the Beneficiaries.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

10



“Pre-Exchange Transfer” means any transfer of one or more Company Common Units
(including upon the death of a Beneficiary or upon the issuance of Company
Common Units resulting from the exercise of an option to acquire such Company
Common Units) (i) that occurs prior to an Exchange of such Company Common Units
and (ii) to which Section 743(b) of the Code applies.

 

“Profits Interest” means outstanding awards of profits interests in the Company.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability for such Taxable Year,
provided, however, that for any Taxable Year in which (i) the Hypothetical Tax
Liability is a negative number, the Realized Tax Benefit for such Taxable Year
shall be zero, and (ii) if the Actual Tax Liability is a negative number, and
the Hypothetical Tax Liability is a positive number, the Actual Tax Liability
shall be deemed to equal zero for purposes of calculating the amount of the
Realized Tax Benefit. If all or a portion of the Actual Tax Liability for such
Taxable Year arises as a result of an audit or similar proceeding by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination with respect to such Actual Tax Liability.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability for such Taxable Year;
provided, however, that for any Taxable Year in which (i) the Actual Tax
liability is a negative number, the Realized Tax Detriment for such Taxable Year
shall be zero and (ii) if the Hypothetical Tax Liability is a negative number,
and the Actual Tax Liability is a positive number, the Hypothetical Tax
Liability shall be deemed to equal zero for purposes of calculating the amount
of the Realized Tax Detriment for such Taxable Year. If all or a portion of the
Actual Tax Liability for such Taxable Year arises as a result of an audit or
similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination with respect to such Actual Tax Liability.

 

“Reconciliation Dispute” is defined in Section 7.10 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.6 of this Agreement.

 

“Reference Asset” means any asset of the Company or any of its successors or
assigns, whether held directly by the Company or indirectly by the Company
through a member of the Company Group, at the time of the Sale or an Exchange. A
Reference Asset also includes any asset the tax basis of which is determined, in
whole or in part, by reference to the tax basis of an asset that is described in
the preceding sentence, including “substituted basis property” within the
meaning of Section 7701(a)(42) of the Code. Notwithstanding the foregoing,
“Reference Asset” shall only include real property and other tangible and
intangible property eligible for cost recovery pursuant to Sections 167, 168, or
197 of the Code.

 

“Reference Rate” means the Reference Rate Base plus the Reference Rate Spread.

 

“Reference Rate Base” means LIBOR during any period for which such rate is
published in accordance with the definition thereof. If LIBOR ceases to be
published in accordance with

11



the definition thereof, the Company and the Beneficiary Representative shall
work together in good faith to select a new Reference Rate with similar
characteristics.

 

“Reference Rate Spread” means 0 basis points during any period for which LIBOR
is published in accordance with the definition thereof. If LIBOR ceases to be
published in accordance with the definition thereof, the Company and the
Beneficiary Representative shall work together in good faith to select a new
Reference Rate Spread, such that the Reference Rate is not materially changed
(and in no event by more than 25 basis points) as a result of the selection of a
new Reference Rate Base at the time of such selection.

 

“Reorganization Agreement” means that certain Reorganization Agreement, dated
May 23, 2018, by and between Parent, the Company and the other parties named
therein.

 

“Reorganization Transactions” shall have the meaning ascribed to it in the
Reorganization Agreement.

 

“Sale” is defined in the preamble to this Agreement. The term “Sold” shall have
correlative meaning.

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Sellers” means, all of the members of the Company (other than the Blocker
Corporations).

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“Share Schedule” means the sharing percentage included on Exhibit A.

 

“Significant Beneficiary” means Financial Technology Investors, LLC, Founders
Technology Investors, LLC, GS Investment Holdings, LLC and an Institutional
Member (as such term is defined in the Company LLC Agreement).

 

“Subsidiary” means, with respect to any Person and as of any determination date,
any other Person as to which such first Person (i) owns, directly or indirectly,
or otherwise controls, more than 50% of the voting power or other similar
interests of such other Person or (ii) is the sole general partner interest, or
managing member or similar interest, of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of Parent that is treated as a corporation for U.S. federal income tax
purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.5(a) of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated tax.

12



“Taxable Year” means a taxable year of Parent as defined in Section 441(b) of
the Code or comparable section of U.S. state or local or foreign tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of the initial offering pursuant to the Prospectus.

 

“Taxing Authority” shall mean any domestic, foreign, national, federal, state,
county, municipal, or local government, or any subdivision, agency, commission
or authority thereof, or any quasi-governmental body, or any other authority of
any kind, exercising regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.3 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“Two-Thirds Beneficiary and Blocker Approval” means written approval by the
Beneficiaries and Blocker Corporation Owners whose rights under this Agreement
are attributable to at least two-thirds (2/3) of the Company Common Units
outstanding (and not held by Parent) immediately after completion of the
Reorganization Transactions (as appropriately adjusted for any subsequent
changes to the number of outstanding Company Common Units). For purposes of this
definition, a Beneficiary’s and a Blocker Corporation Owner’s rights under this
Agreement shall be attributed to Company Common Units as of the time of a
determination of Two-Thirds Beneficiary and Blocker Approval. For the avoidance
of doubt, with respect to the Beneficiaries, (i) an Exchanged or Sold Company
Common Unit shall be attributed only to the Beneficiary entitled to receive Tax
Benefit Payments with respect to such Exchanged or Sold Company Common Unit
(i.e., the Exchangor or the assignee of its rights hereunder) and (ii) an
outstanding Company Common Unit that has not yet been Exchanged or Sold shall be
attributed only to the Beneficiary entitled to receive Tax Benefit Payments upon
the Exchange of such Unit (i.e., the member of the Company or the assignee of
its rights hereunder).

 

“U.S.” means the United States of America.

 

“Valuation Assumptions” shall mean, as of an Early Termination Effective Date,
the assumptions that:

 

(1) in each Taxable Year ending on or after such Early Termination Effective
Date, Parent will have taxable income sufficient to fully use the deductions
arising from the amount of available Inherited Tax Attributes (subject to any
Attribute Limitations), Basis Adjustments and the Imputed Interest during such
Taxable Year or future Taxable Years (including, for the avoidance of doubt,
Basis Adjustments and Imputed Interest that would result from future Tax Benefit
Payments that would be paid in accordance with the Valuation Assumptions) in
which such deductions would become available;

 

(2) the U.S. federal, state, local, and foreign income tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the

13



Code and other law as in effect on the Early Termination Effective Date, except
to the extent any change to such tax rates for such Taxable Year has already
been enacted into law;

 

(3) any loss carryovers from a prior year generated by any Basis Adjustment,
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement), or use of the Inherited Tax
Attributes (subject to any Attribute Limitations) and available as of the date
of the Early Termination Schedule will be deemed used by Parent on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers or, if such carryforwards do not have an
expiration date, over the 15-year period after such carryforwards were
generated;

 

(4) any non-amortizable assets to which there has been a Basis Adjustment as a
result of the Sale or an Exchange (other than any corporate stock, including
Subsidiary Stock) will be disposed of on the earlier of (i) the fifteenth
anniversary of the applicable Basis Adjustment and (ii) the Early Termination
Effective Date for an amount sufficient to fully use the Basis Adjustments with
respect to such assets, and any short-term investments (as defined by GAAP) will
be disposed of twelve (12) months following the Early Termination Effective
Date; provided that in the event of a Change of Control which includes a taxable
sale of any relevant asset, such asset shall be deemed disposed of at the time
of the Change of Control (if earlier than such fifteenth anniversary or twelve
(12) month period);

 

(5) any Subsidiary Stock will be deemed never to be disposed of;

 

(6) if, on the Early Termination Effective Date, any Beneficiary has Company
Common Units that have not been Exchanged, then such Company Common Units shall
be deemed to be Exchanged for the Market Value of the shares of Class A Common
Stock that would be received by such Beneficiary if such Company Common Units
had been Exchanged on the Early Termination Effective Date, and such Beneficiary
shall be deemed to receive the amount of cash such Beneficiary would have been
entitled to pursuant to Section 4.4(a) had such Company Common Units actually
been Exchanged on the Early Termination Effective Date; and

 

(7) any payment obligations pursuant to this Agreement will be satisfied on the
date that any Tax Return to which such payment obligation relates is required to
be filed excluding any extensions.

 

“Warrants” means issued and outstanding warrants to purchase Class A Units.

 

1.2 Rules of Construction. Unless otherwise specified herein:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) For purposes of interpretation of this Agreement:

 

(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision thereof.

14



(ii) References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

 

(iii) References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

 

(iv) The term “including” is by way of example and not limitation.

 

(v) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (a) references to organization
documents (including the Company LLC Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

2.1 Basis Adjustments. The Parties acknowledge and agree that for all tax
reporting purposes (A) the Sale and each Exchange shall be treated as a transfer
or sale, respectively, of Company Common Units by the applicable Beneficiary to
Parent and (B) the Sale and each Exchange will give rise to a Basis Adjustment.
The Basis Adjustment with respect to a Reference Asset (or applicable portions
thereof, where the Basis Adjustment exceeds the basis adjustment under Section
732 or 743(b) of the Code) shall be recovered over the applicable period under
applicable Law. Basis Adjustments reflecting Parent’s increased share of the
Non-Adjusted Tax Basis in a Reference Asset shall be determined as of the
Exchange Date and shall not be adjusted as a result of future changes to
Parent’s ownership percentage in the Company. The Parties acknowledge and agree
that (x) all payments to a Beneficiary with respect to the Sale or an Exchange
pursuant to this Agreement (other than amounts treated as interest under the
Code) will be treated as subsequent upward purchase price adjustments that have
the effect of creating additional Basis Adjustments in respect of such
Beneficiary in the year of payment and (y) as a result, such additional Basis
Adjustments in respect of such Beneficiary will be incorporated into the current
year calculation and into future year calculations, as appropriate under
applicable law. For the avoidance of doubt, for U.S. federal income tax
purposes, (A) payments made under this Agreement shall not be treated as
resulting in a Basis Adjustment or as additional consideration described as
“other property” in section 356 of the Code in each case to the extent

15



such payments are treated as Imputed Interest or are Actual Interest Amounts and
(B) payments made to a Blocker Corporation Owner under this Agreement shall be
treated as additional consideration described as “other property” within the
meaning of Section 356 of the Code pursuant to the applicable Blocker Merger.

 

2.2 The Company Section 754 Election. In its capacity as the sole managing
member of the Company, Parent will ensure that, on and after the date hereof and
continuing throughout the term of this Agreement, the Company and each of its
direct and indirect Subsidiaries (that is owned through a chain of pass-through
entities) that is treated as a partnership for U.S. federal income tax purposes
will have in effect an election under Section 754 of the Code (and under any
similar provisions of applicable U.S. state or local law) for each Taxable Year.

 

2.3 Exchange Basis Schedule. Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of Parent for each relevant Taxable Year,
Parent shall deliver to the Beneficiary Representative, for the benefit of each
Beneficiary, a schedule (the “Basis Schedule”) that shows, in reasonable detail
as necessary in order to understand the calculations performed under this
Agreement: (a) the Non-Adjusted Tax Basis of the Reference Assets as of each
applicable Exchange Date; (b) the Basis Adjustments with respect to the
Reference Assets as a result of the Sale (if effected in such Taxable Year) or
the relevant Exchanges effected in such Taxable Year, calculated solely with
respect to Exchanges or the portion of the Sale effected by the applicable
Beneficiary; (c) the period (or periods) over which the Reference Assets are
amortizable and/or depreciable; and (d) the period (or periods) over which each
Basis Adjustment described in clause (b) is amortizable and/or depreciable. The
Basis Schedule will become final and binding on the Parties pursuant to the
procedures set forth in Section 2.6(a) and may be amended by the Parties
pursuant to the procedures set forth in Section 2.6(b).

 

2.4 Inherited Tax Attributes.

 

(a) Consequences of the Blocker Merger. The parties hereto further acknowledge
that the Blocker Corporations may have certain tax attributes at the time of
such Blocker Merger to which Parent could inherit in the Blocker Merger under
the Code or similar provisions of U.S. federal, state or local and foreign tax
law arising from basis adjustments pursuant to Section 743 of the Code and the
regulations thereunder. For this purpose, the term “Inherited Tax Attributes”
with respect to a Blocker Corporation shall refer to the items of loss or
deduction that will arise to the Blocker Corporation or its successor as a
result of certain transactions that occurred prior to the IPO which increased
the adjusted basis of property of the Company (or its predecessor) with respect
to the Blocker Corporation (or its predecessor) pursuant to Sections 743(b),
755, 732, or 1012 of the Code; provided that such items will not constitute an
Inherited Tax Attribute until such time as such items are available to be
claimed as a loss or deduction for U.S. federal income tax purposes. The parties
further acknowledge that, in the event that the Blocker Merger is effected, the
Parent’s ability to utilize an Inherited Tax Attribute to offset its taxable
income or to reduce its Tax payments may be limited under Sections 382, 383 and
384 of the Code or similar provisions of U.S. federal, state or local and
foreign tax law (the “Attribute Limitations”).

 

(b) Inherited Tax Attribute Schedule Generally. Within 90 calendar days after
filing its U.S. federal income Tax Return for the year in which the Blocker
Merger occurred,

16



Parent shall deliver to each Blocker Corporation Owner, a schedule (each, an
“Inherited Tax Attribute Schedule”) that shows, in reasonable detail, for U.S.
federal income tax purposes, (i) the amount of each Inherited Tax Attribute with
respect to the relevant Blocker Corporation, separately stated to the extent
relevant, (ii) the amount of each Attribute Limitation for the Blocker
Corporation Owner, if any, separately stated to the extent relevant, and (iii)
the amount of any “net unrealized built-in gain” or “net unrealized built-in
loss” as defined in Section 382(h)(3) of the Code for the relevant Blocker
Corporation. At the time Parent delivers the Inherited Tax Attribute Schedule to
the Blocker Corporation Owner, it shall (x) deliver to the Blocker Corporation
Owner supporting schedules and work papers, as determined by the Parent or
requested by the Blocker Corporation Owner, that provide a reasonable level of
detail regarding the data and calculations that were relevant for purposes of
preparing the Inherited Tax Attribute Schedule and a letter from the Advisory
Firm supporting such Inherited Tax Attribute Schedule and (y) allow the Blocker
Corporation Owner reasonable access to the appropriate representatives at
Parent, the Company, and the Advisory Firm in connection with its review of such
schedule. Each Inherited Tax Attribute Schedule shall become final and binding
on the parties unless the Blocker Corporation Owner, within thirty (30) calendar
days after receiving its respective Inherited Tax Attribute Schedule, provides
Parent with notice of a material objection to such Inherited Tax Attribute
Schedule made in good faith and in reasonable detail. If Parent and Blocker
Corporation Owner, negotiating in good faith, are unable to successfully resolve
the issues raised in such notice within sixty (60) calendar days after such
notice was delivered to Parent, Parent and Blocker Corporation Owner shall
employ the Reconciliation Procedures.

 

(c) Amendments to Inherited Tax Attribute Schedule. Each Inherited Tax Attribute
Schedule may be amended from time to time by Parent (i) in connection with a
Determination, (ii) to correct inaccuracies to the original Inherited Tax
Attribute Schedule identified after the date of the Blocker Merger as a result
of the receipt of additional information or (iii) to comply with the expert’s
determination under the Reconciliation Procedures. At the time Parent delivers
such amended Inherited Tax Attribute Schedule to Blocker Corporation Owner, it
shall (x) deliver to the Blocker Corporation Owner schedules and work papers
providing reasonable detail regarding the preparation of the relevant amended
Inherited Tax Attribute Schedule and a letter from the Advisory Firm supporting
such amended Inherited Tax Attribute Schedule and (y) allow the Blocker
Corporation Owner reasonable access to the appropriate representatives at
Parent, the Company, and the Advisory Firm in connection with its review of such
schedule. Parent shall provide an Amended Schedule to the Blocker Corporation
Owner within sixty (60) calendar days of the occurrence of an event referenced
in clauses (i) through (iii) of the first sentence of this Section 2.4(c). Each
amended Inherited Tax Attribute Schedule shall become final and binding on the
parties unless the Blocker Corporation Owner, within thirty (30) calendar days
after receiving such amended Inherited Tax Attribute Schedule, provides Parent
with notice of a material objection to such amended Inherited Tax Attribute
Schedule made in good faith and in reasonable detail. If Parent and Blocker
Corporation Owner, negotiating in good faith, are unable to successfully resolve
the issues raised in such notice within thirty (30) calendar days after such
notice was delivered to Parent, Parent and the Blocker Corporation Owner shall
employ the Reconciliation Procedures.

17



2.5 Tax Benefit Schedule.

 

(a) Tax Benefit Schedule. Within ninety (90) calendar days after the filing of
the U.S. federal income Tax Return of Parent for any Taxable Year in which there
is a Realized Tax Benefit or Realized Tax Detriment, Parent shall provide to the
Beneficiary Representative and each Blocker Corporation Owner a schedule
showing, in reasonable detail, the calculation of the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year (a “Tax Benefit Schedule”) with
respect to each Beneficiary and each Blocker Corporation Owner (which shall be
prepared consistent with the Share Schedule included on Exhibit A). The Tax
Benefit Schedules will become final and binding on the Parties pursuant to the
procedures set forth in Section 2.6(a), and may be amended by the Parties
pursuant to the procedures set forth in Section 2.6(b).

 

(b) Applicable Principles. Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the Actual Tax Liability of Parent for
such Taxable Year attributable to the Basis Adjustments, Imputed Interest and
Extension Rate Interest, and the Inherited Tax Attributes as determined using a
“with and without” methodology described in Section 2.6(a). For the avoidance of
doubt, the actual Covered Tax liability will take into account the deduction of
the portion of the Tax Benefit Payment that must be accounted for as Imputed
Interest under the Code based upon the characterization of the Tax Benefit
Payment as additional consideration payable by the Company for the Company
Common Units acquired in the Sale or an Exchange, or payable by Parent for the
assets acquired pursuant to the Blocker Merger, as the case may be. Carryovers
or carrybacks of any tax item attributable to any Basis Adjustment, Imputed
Interest or Extension Rate Interest or the Inherited Tax Attributes shall be
considered to be subject to the rules of the Code and the Treasury Regulations
or the appropriate provisions of U.S. state and local and foreign tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type. If a carryover or carryback of any Covered Tax
item includes a portion that is attributable to the Basis Adjustment, Imputed
Interest, or the Inherited Tax Attributes and another portion that is not, such
portions shall be considered to be used in the order determined using such “with
and without” methodology. The Parties agree that all Tax Benefit Payments
attributable to the Sale or an Exchange will be treated as subsequent upward
purchase price adjustments that give rise to further Basis Adjustments for
Parent beginning in the Taxable Year of payment, and as a result, such
additional Basis Adjustments will be incorporated into such Taxable Year
continuing for future Taxable Years until any incremental Basis Adjustment
benefits with respect to a Tax Benefit Payment equals a de minimis amount. For
the avoidance of doubt, the treatment of Tax Benefit Payments pursuant to the
preceding sentence shall not apply to Tax Benefit Payments attributable to the
Blocker Corporation Owner.

 

2.6 Procedures; Amendments.

 

(a) Procedures. Each time Parent delivers an applicable Schedule to the
Beneficiary Representative or a Blocker Corporation Owner under this Agreement,
including any Amended Schedule delivered pursuant to Section 2.6(b), but
excluding any Early Termination Schedule or amended Early Termination Schedule
delivered pursuant to the procedures set forth in Section 4.2, Parent shall
also: (x) deliver supporting schedules and work papers, as determined by Parent
or as reasonably requested by the Beneficiary Representative or Blocker
Corporation

18



Owner, that provide a reasonable level of detail regarding the data and
calculations that were relevant for purposes of preparing the Schedule; (y)
deliver a Parent Letter supporting such Schedule; and (z) allow the Beneficiary
Representative and Blocker Corporation Owner and their respective advisors to
have reasonable access at no cost to the appropriate representatives, as
determined by Parent or as reasonably requested by the Beneficiary
Representative or Blocker Corporation Owner, at Parent and the Advisory Firm in
connection with a review of such Schedule. Without limiting the generality of
the preceding sentence, Parent shall ensure that any Tax Benefit Schedule that
is delivered to the Beneficiary Representative or Blocker Corporation Owners,
along with any supporting schedules and work papers, provides a reasonably
detailed presentation of the calculation of the Actual Tax Liability of Parent
for the relevant Taxable Year (the “with” calculation) and the Hypothetical Tax
Liability of Parent for such Taxable Year (the “without” calculation), and
identifies any material assumptions or operating procedures or principles that
were used for purposes of such calculations. An applicable Schedule or amendment
thereto shall become final and binding on the Parties thirty (30) calendar days
from the date on which the Beneficiary Representative and the Blocker
Corporation Owner first received the applicable Schedule or amendment thereto
unless:

 

(i) the Beneficiary Representative or any Blocker Corporation Owner within
thirty (30) calendar days after receiving the applicable Schedule or amendment
thereto, provides Parent with (A) written notice of a material objection to such
Schedule that is made in good faith and in reasonable detail (an “Objection
Notice”); or

 

(ii) the Beneficiary Representative and each of the Blocker Corporation Owners
provide a written waiver of its right to deliver an Objection Notice within the
time period described in clause (i) above, in which case such Schedule or
amendment thereto becomes binding on the date the waivers from the Beneficiary
Representative and Blocker Corporation Owners are received by Parent.

 

In the event that Beneficiary Representative or a Blocker Corporation Owner
timely delivers an Objection Notice pursuant to clause (i) above, and if the
Parties, for any reason, are unable to successfully resolve the issues raised in
the Objection Notice within thirty (30) calendar days after receipt by Parent of
the Objection Notice, Parent and the Beneficiary Representative and Blocker
Corporation Owners shall employ the reconciliation procedures as described in
Section 7.10 of this Agreement (the “Reconciliation Procedures”).

 

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by Parent: (i) in connection with a Determination
affecting such Schedule; (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to a
Taxable Year after the date the Schedule was originally provided to the
Beneficiary Representative and Blocker Corporation Owners; (iii) to comply with
an Expert’s determination under the Reconciliation Procedures applicable to this
Agreement; (iv) to reflect a change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to a carryback or carryforward of a
loss or other Tax item to such Taxable Year; (v) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to an amended Tax Return filed for such Taxable Year; or (vi) to
adjust a Basis Schedule to take into account any Tax Benefit Payments made
pursuant to this

19



Agreement (any such Schedule, an “Amended Schedule”). Parent shall provide an
Amended Schedule to the Beneficiary Representative and Blocker Corporation
Owners within sixty (60) calendar days of the occurrence of an event referenced
in clauses (i) through (vi) of the immediately preceding sentence, and any such
Amended Schedule shall be subject to approval procedures similar to those
described in Section 2.6(a). For the avoidance of doubt, if a Schedule is
amended after such Schedule becomes final pursuant to Section 2.6(a), the
Amended Schedule shall not be taken into account in calculating any Tax Benefit
Payment in the Taxable Year to which such amendment relates but instead shall be
taken into account in calculating the Cumulative Net Realized Tax Benefit for
the Taxable Year in which the amendment is executed.

 

2.7 Significant Beneficiaries. For the purposes of Sections 2.3, 2.5 and 2.6 of
this Agreement, a Significant Beneficiary shall have the same procedural rights
and obligations as the Beneficiary Representative and Parent shall have the same
procedural duties and obligations to a Significant Beneficiary as it does to the
Beneficiary Representative.

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

3.1 Payments.

 

(a) Timing of Payments. Subject to Sections 3.2 and 3.3, within five (5)
Business Days following the date on which each Tax Benefit Schedule that is
required to be delivered by Parent to the Beneficiaries pursuant to Section
2.5(a) of this Agreement becomes final in accordance with Section 2.6(a) of this
Agreement (such date, a “Final Payment Date” in respect of any applicable Tax
Benefit Payment), unless required pursuant to the last sentence of this Section
3.1(a), Parent shall pay to each relevant Beneficiary the Tax Benefit Payment as
determined pursuant to Section 3.1(b). Subject to Sections 3.2 and 3.3, within
five (5) Business Days following the date on which each Inherited Tax Attribute
Schedule that is required to be delivered by Parent to the Blocker Corporation
Owner pursuant to Section 2.4(b) and Section 2.4(c) of this Agreement becomes
final in accordance with Section 2.4(b) or Section 2.4(c) of this Agreement, as
applicable (such date, a “Final Payment Date” in respect of any applicable Tax
Benefit Payment), unless required pursuant to the last sentence of this Section
3.1(a), Parent shall pay to each relevant Blocker Corporation Owner the Tax
Benefit Payment as determined pursuant to Section 3.1(b). Each Tax Benefit
Payment made pursuant to this Section 3.1(a) shall be made by wire transfer of
immediately available funds to the bank account previously designated by such
Beneficiary or Blocker Corporation Owner, as the case may be, or as otherwise
agreed by Parent and such Beneficiary or Blocker Corporation Owner, as the case
may be. For the avoidance of doubt, neither the Beneficiaries nor the Blocker
Corporation Owners shall be required under any circumstances to return any
portion of any Tax Benefit Payment previously paid by Parent to the
Beneficiaries or Blocker Corporation Owners, as the case may be (including any
portion of any Early Termination Payment).

 

(b) Amount of Payments. For purposes of this Agreement, a “Tax Benefit Payment”
with respect to any (i) Beneficiary means an amount, not less than zero, equal
to the sum of: (A) the Net Tax Benefit that is Attributable to such Beneficiary
and (B) the Actual Interest Amount in respect of such portion of Net Tax Benefit
and (ii) Blocker Corporation Owner means an amount, not less than zero, equal to
the sum of A) the Net Tax Benefit that is

20



Attributable to such Blocker Corporation Owner in accordance with Section
3.1(b)(i)(B) hereof and (B) the Actual Interest Amount in respect of such
portion of Net Tax Benefit.

 

(i) Attributable. The portion of any Net Tax Benefit of Parent that is
“Attributable” to any Beneficiary shall be determined by reference to the assets
from which arise the depreciation, amortization or other similar deductions for
recovery of cost or basis (“Depreciation”) and the Inherited Tax Attributes, and
the Imputed Interest that produce the Realized Tax Benefit, under the following
principles:

 

(A) Any Realized Tax Benefit arising from a deduction to Parent with respect to
a Taxable Year for Depreciation arising in respect of a Basis Adjustment to a
Reference Asset is Attributable to a Beneficiary to the extent that the ratio of
all Depreciation for the Taxable Year in respect of Basis Adjustments resulting
from the portion of the Sale and from all Exchanges effected by such Beneficiary
bears to the aggregate of all Depreciation for the Taxable Year in respect of
Basis Adjustments resulting from all Exchanges by all Beneficiaries.

 

(B) Any Realized Tax Benefit arising from the use of an Inherited Tax Attribute
of a Blocker Corporation is Attributable to a Blocker Corporation Owner of such
Blocker Corporation in proportion to such Blocker Corporation Owners’ ownership
percentage reflected on Exhibit A.

 

(C) Any Realized Tax Benefit arising from a deduction to the Corporation with
respect to a Taxable Year in respect of Imputed Interest is Attributable to a
Beneficiary that is required to include the Imputed Interest in income (without
regard to whether such Beneficiary is actually subject to tax thereon).

 

(ii) Net Tax Benefit. The “Net Tax Benefit” for a Taxable Year equals the amount
of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax Benefit
Attributable to Beneficiary or Blocker Corporation Owner as of the end of such
Taxable Year over (y) the aggregate amount of all Tax Benefit Payments
previously made to such Beneficiary or Blocker Corporation Owner under this
Section 3.1. For the avoidance of doubt, if the Cumulative Net Realized Tax
Benefit as of the end of any Taxable Year is less than the aggregate amount of
all Tax Benefit Payments previously made to a Beneficiary or Blocker Corporation
Owner, such Beneficiary shall not be required to return any portion of any Tax
Benefit Payment previously made by Parent to such Beneficiary or Blocker
Corporation Owner.

 

(iii) Imputed Interest. The principles of Sections 1272, 1274, or 483 of the
Code, as applicable, and the principles of any similar provision of U.S. state
and local law, will apply to cause a portion of any Net Tax Benefit payable by
Parent to a Beneficiary or Blocker Corporation Owner under this Agreement to be
treated as imputed interest (“Imputed Interest”). For the avoidance of doubt,
the deduction for the amount of Imputed Interest as determined with respect to
any Net Tax Benefit payable by Parent to a Beneficiary or Blocker Corporation
Owner shall be excluded in determining the Hypothetical Tax Liability of Parent
for purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

21



(iv) Default Rate Interest. In the event that Parent does not make timely
payment of all or any portion of a Tax Benefit Payment to a Beneficiary or
Blocker Corporation Owner on or before a Final Payment Date as determined
pursuant to Section 3.1(a), the amount of “Default Rate Interest” calculated in
respect of the Net Tax Benefit (including previously accrued Imputed Interest
and Extension Rate Interest) for a Taxable Year will equal interest calculated
at the Default Rate from a Final Payment Date for a Tax Benefit Payment as
determined pursuant to Section 3.1(a) until the date on which Parent makes such
Tax Benefit Payment to such Beneficiary or Blocker Corporation Owner. For the
avoidance of doubt, the amount of any Default Rate Interest as determined with
respect to any Net Tax Benefit payable by Parent to a Beneficiary or Blocker
Corporation Owner shall be excluded in the Hypothetical Tax Liability of Parent
for purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

 

(v) Value. Parent, the Beneficiaries and Blocker Corporation Owners hereby
acknowledge and agree that, as of the date of this Agreement and as of the date
of the Sale and any future Exchange that may be subject to this Agreement, the
aggregate value of the Tax Benefit Payments cannot be reasonably ascertained for
U.S. federal income or other applicable tax purposes.

 

(c) Interest. The provisions of Section 3.1(b) are intended to operate so that
interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

 

(i) first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date until the due date
(without extensions) for filing the U.S. federal income Tax Return of Parent for
such Taxable Year);

 

(ii) second, at the Agreed Rate in respect of any Extension Rate Interest (from
the due date (without extensions) for filing the U.S. federal income Tax Return
of Parent for such Taxable Year until a Final Payment Date for a Tax Benefit
Payment as determined pursuant to Section 3.1(a)); and

 

(iii) third, at the Default Rate in respect of any Default Rate Interest (from a
Final Payment Date for a Tax Benefit Payment as determined pursuant to Section
3.1(a) until the date on which Parent makes the relevant Tax Benefit Payment to
a Beneficiary or Blocker Corporation Owner).

 

(iv) For the avoidance of doubt, interest that accrues pursuant to Sections
3.1(c)(ii) and 3.1(c)(iii) hereof shall not be treated as interest for Tax
purposes but shall instead be treated as additional consideration payable by the
Company for the Company Common Units acquired in the Sale or an Exchange, or the
assets acquired pursuant to the Blocker Merger, as the case may be, unless
otherwise required by applicable law.

 

3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in the duplicative payment of any amount (including
interest) that may be required under this Agreement, and the provisions of this
Agreement shall be consistently interpreted and applied in accordance with that
intent. For purposes of this Agreement, and also for the

22



avoidance of doubt, no Tax Benefit Payment shall be calculated or made in
respect of any estimated tax payments, including any estimated U.S. federal
income tax payments.

 

3.3 Pro-Ration of Payments as Between the Beneficiaries and Blocker Corporation
Owners; Coordination of Benefits.

 

(a) Insufficient Taxable Income. Notwithstanding anything in Section 3.1(b) to
the contrary, if the aggregate potential Covered Tax benefit of Parent as
calculated with respect to the Basis Adjustments, the Inherited Tax Attributes,
and Imputed Interest (in each case, without regard to the Taxable Year of
origination) permitted to be utilized in a particular Taxable Year is limited in
such Taxable Year because Parent does not have sufficient actual taxable income
or otherwise pursuant to applicable law, then the available Covered Tax benefit
for Parent shall be allocated among the Beneficiaries or Blocker Corporation
Owners, as the case may be, in proportion to the respective Tax Benefit Payment
that would have been payable if Parent had in fact had sufficient taxable income
so that there had been no such limitation.

 

(b) Pro-Rata Payments. After taking into account Section 3.3(a), if for any
reason Parent does not fully satisfy its payment obligations to make all Tax
Benefit Payments due under this Agreement in respect of a particular Taxable
Year, then (i) Parent shall pay the same proportion of each Tax Benefit Payment
due to each Beneficiary or Blocker Corporation Owner in respect of such Taxable
Year, without favoring one obligation over the other, and (ii) no Tax Benefit
Payment shall be made in respect of any Taxable Year until all Tax Benefit
Payments in respect of prior Taxable Years have been made in full.

 

(c) Late Payments. If for any reason Parent is not able to timely and fully
satisfy its payment obligations under this Agreement in respect of a particular
Taxable Year, then Default Rate Interest will begin to accrue pursuant to
Section 5.2.

 

(d) Excess Payments. To the extent Parent makes a payment to a Beneficiary or
Blocker Corporation Owner in respect of a particular Taxable Year under Section
3.1(a) of this Agreement (taking into account Section 3.3(a) and (b), but
excluding payments attributable to Accrued Amounts) in an amount in excess of
the amount of such payment that should have been made to such Beneficiary or
Blocker Corporation Owner in respect of such Taxable Year, then (i) such
Beneficiary or Blocker Corporation Owner shall not receive further payments
under Section 3.1(a) until such Beneficiary or Blocker Corporation Owner has
foregone an amount of payments equal to such excess and (ii) Parent will pay the
amount of such Beneficiary’s or Blocker Corporation Owner’s foregone payments to
the other Persons to whom a payment is due under this Agreement in a manner such
that each such Person to whom a payment is due under this Agreement, to the
maximum extent possible, receives aggregate payments under Section 3.1(a)
(taking into account Section 3.3(a) and (b), but excluding payments attributable
to Accrued Amounts) in the amount it would have received if there had been no
excess payment to such Beneficiary or Blocker Corporation Owner.

23



ARTICLE IV
TERMINATION

 

4.1 Termination. Unless terminated earlier pursuant to Section 4.2, this
Agreement will terminate when there is no further potential for a Tax Benefit
Payment pursuant to this Agreement. Tax Benefit Payments under this Agreement
are not conditioned on any Beneficiary or Blocker Corporation Owner retaining an
interest in Parent, the Company, or any successor thereto.

 

4.2 Early Termination.

 

(a) Parent’s Early Termination Right. With the written approval of a majority of
the Independent Directors, Parent may completely terminate this Agreement, as
and to the extent provided herein, with respect to all amounts payable to the
Beneficiaries or Blocker Corporation Owners pursuant to this Agreement by paying
to the Beneficiaries or Blocker Corporation Owners the Early Termination
Payment; provided that Early Termination Payments may be made pursuant to this
Section 4.2(a) only if made to all Beneficiaries or Blocker Corporation Owners
that are entitled to such a payment simultaneously; provided further, that
Parent may withdraw any notice to execute its termination rights under this
Section 4.2(a) prior to the time at which any Early Termination Payment has been
paid. Upon Parent’s payment of the Early Termination Payment, Parent shall not
have any further payment obligations under this Agreement, other than with
respect to any: (i) prior Tax Benefit Payments that are due and payable under
this Agreement but that still remain unpaid as of the date of the Early
Termination Notice; and (ii) current Tax Benefit Payment due for the Taxable
Year ending on or including the date of the Early Termination Notice (except to
the extent that the amount described in clause (ii) is included in the
calculation of the Early Termination Payment). If an Exchange subsequently
occurs with respect to Company Common Units for which Parent has exercised its
termination rights under this Section 4.2(a), Parent shall have no obligations
under this Agreement with respect to such Exchange.

 

(b) Acceleration Upon Change of Control. In the event of a Change of Control,
all obligations hereunder shall be accelerated and such obligations shall be
calculated pursuant to this Article IV as if an Early Termination Notice had
been delivered on the closing date of the Change of Control and utilizing the
Valuation Assumptions by substituting the phrase “the closing date of a Change
of Control” in each place where the phrase “Early Termination Effective Date”
appears. Such obligations shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the closing date of the Change of Control, (2) any Tax Benefit
Payments agreed to by Parent and the Beneficiaries or Blocker Corporation Owners
as due and payable but unpaid as of the Early Termination Notice and (3) any Tax
Benefit Payments due for any Taxable Year ending prior to, with or including the
closing date of a Change of Control (except to the extent that any amounts
described in clauses (2) or (3) are included in the Early Termination Payment).
For the avoidance of doubt, Sections 4.3 and 4.4 shall apply to a Change of
Control, mutadis mutandi.

 

(c) Acceleration Upon Breach of Agreement. In the event that Parent materially
breaches any of its material obligations under this Agreement, whether as a
result of failure to make any material payment due pursuant to this Agreement
within three months of receiving written notice from the Beneficiary
Representative or Blocker Corporation Owners of Parent’s such failure to timely
pay, failure to honor any other material obligation required

24



hereunder to the extent not cured within thirty (30) days of receiving written
notice from any Beneficiary or Blocker Corporation Owner that is materially
prejudiced by such failure, or by operation of law as a result of the rejection
of this Agreement in a case commenced under the Bankruptcy Code or otherwise,
then all obligations hereunder shall be accelerated and become immediately due
and payable upon notice of acceleration from a 10% Beneficiary or as a result of
a Two-Thirds Beneficiary and Blocker Approval (provided that in the case of any
proceeding under the Bankruptcy Code or other insolvency statute, such
acceleration shall be automatic without any such notice), and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
date of such notice of acceleration (or, in the case of any proceeding under the
Bankruptcy Code or other insolvency statute, on the date of such breach) and
shall include, but not be limited to: (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
such acceleration; (ii) any prior Tax Benefit Payments that are due and payable
under this Agreement but that still remain unpaid as of the date of such
acceleration; and (iii) any current Tax Benefit Payment due for the Taxable Year
ending with or including the date of such acceleration. For purposes of this
Section 4.2(c), and subject to the following sentence, the Parties agree that
the failure to make any material payment due pursuant to this Agreement within
three months of receiving written notice from the Beneficiary Representative or
Blocker Corporation Owner of Parent’s such failure to timely pay shall be deemed
to be a material breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it will not be considered to be a material
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of receiving such written notice.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
material breach of a material obligation of this Agreement if Parent fails to
make any Tax Benefit Payment to the extent that Parent has insufficient funds,
or cannot take commercially reasonable actions to obtain sufficient funds, to
make such payment; provided that the interest provisions of Section 5.2 shall
apply to such late payment (unless Parent does not have sufficient funds to make
such payment as a result of limitations imposed by any Senior Obligations, in
which case Section 5.2 shall apply, but the Default Rate shall be replaced by
the Agreed Rate).

 

4.3 Early Termination Notice. If Parent chooses to exercise its right of early
termination under Section 4.2 above, Parent shall deliver to the Beneficiaries
and the Blocker Corporation Owners a notice of Parent’s decision to exercise
such right (an “Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) showing in reasonable detail the calculation of the Early
Termination Payment. Parent shall also (x) deliver supporting schedules and work
papers, as determined by Parent or as reasonably requested by a Beneficiary or
Blocker Corporation Owner, that provide a reasonable level of detail regarding
the data and calculations that were relevant for purposes of preparing the Early
Termination Schedule; (y) deliver a Parent Letter supporting such Early
Termination Schedule; and (z) allow the Beneficiaries or Blocker Corporation
Owners and their advisors to have reasonable access to the appropriate
representatives, as determined by Parent or as reasonably requested by the
Beneficiaries or Blocker Corporation Owner, at Parent and the Advisory Firm in
connection with a review of such Early Termination Schedule. The Early
Termination Schedule shall become final and binding on each Party forty-five
(45) calendar days from the first date on which the Beneficiaries or Blocker
Corporation Owners received such Early Termination Schedule unless:

25



(i) a Beneficiary or Blocker Corporation Owner, within forty-five (45) calendar
days after receiving the Early Termination Schedule, provides Parent with (A)
notice of a material objection to such Early Termination Schedule made in good
faith and setting forth in reasonable detail such Beneficiary’s or Blocker
Corporation Owner’s material objection (a “Termination Objection Notice”) and
(B) a letter from a Beneficiary Advisory Firm or Blocker Owner Advisory Firm, as
applicable, in support of such Termination Objection Notice; or

 

(ii) each Beneficiary or Blocker Corporation Owner provides a written waiver of
such right of a Termination Objection Notice within the period described in
clause (i) above, in which case such Early Termination Schedule becomes binding
on the date the waiver from all Beneficiaries or Blocker Corporation Owners is
received by Parent.

 

In the event that a Beneficiary or Blocker Corporation Owner timely delivers a
Termination Objection Notice pursuant to clause (i) above, and if the Parties,
for any reason, are unable to successfully resolve the issues raised in the
Termination Objection Notice within thirty (30) calendar days after receipt by
Parent of the Termination Objection Notice, Parent and such Beneficiary or
Blocker Corporation Owner shall employ the Reconciliation Procedures. For the
avoidance of doubt, and notwithstanding anything to the contrary herein, the
expense of preparing and obtaining the letter from a Beneficiary Advisory Firm
or Blocker Owner Advisory Firm referenced in clause (i) above shall be borne
solely by such Beneficiary or Blocker Corporation Owner and Parent shall have no
liability with respect to such letter or any of the expenses associated with its
preparation and delivery. The date on which the Early Termination Schedule
becomes final in accordance with this Section 4.3 shall be the “Early
Termination Reference Date.”

 

4.4 Payment upon Early Termination.

 

(a) Timing of Payment. Within five (5) Business Days after the Early Termination
Reference Date, Parent shall pay to each Beneficiary or Blocker Corporation
Owner an amount equal to the Early Termination Payment for such Beneficiary or
Blocker Corporation Owner. Such Early Termination Payment shall be made by
Parent by wire transfer of immediately available funds to a bank account or
accounts designated by the Beneficiaries or Blocker Corporation Owners or as
otherwise agreed by Parent and the Beneficiaries or Blocker Corporation Owners.

 

(b) Amount of Payment. The “Early Termination Payment” payable to a Beneficiary
or Blocker Corporation Owner pursuant to Section 4.4(a) shall equal the present
value, discounted at the Early Termination Rate as determined as of the Early
Termination Reference Date, of all Tax Benefit Payments that would be required
to be paid by Parent to such Beneficiary or Blocker Corporation Owner, whether
payable with respect to Company Common Units that were Sold or Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions. For the avoidance of doubt, an Early Termination
Payment shall be made to each Beneficiary, regardless of whether such
Beneficiary has Sold or Exchanged all of its Company Common Units as of the
Early Termination Effective Date.

26



ARTICLE V
SUBORDINATION AND BREACH OF PAYMENT OBLIGATIONS

 

5.1 Subordination. Notwithstanding any other provision of this Agreement to the
contrary, any Tax Benefit Payment or Early Termination Payment required to be
made by Parent to the Beneficiaries or the Blocker Corporation Owners under this
Agreement shall rank subordinate and junior in right of payment to any
principal, interest, or other amounts due and payable in respect of any
obligations owed in respect of secured or unsecured indebtedness for borrowed
money of Parent and its Subsidiaries (in all events, excluding any debt
instruments between Parent and any of its Subsidiaries or Affiliates) (“Senior
Obligations”) and shall rank pari passu in right of payment with all current or
future unsecured obligations of Parent that are not Senior Obligations. To the
extent that any payment under this Agreement is not permitted to be made at the
time payment is due as a result of this Section 5.1 and the terms of the
agreements governing Senior Obligations, such payment obligation nevertheless
shall accrue for the benefit of the Beneficiaries or the Blocker Corporation
Owners and Parent shall make such payments at the first opportunity that such
payments are permitted to be made in accordance with the terms of the Senior
Obligations. For the avoidance of doubt, notwithstanding the above, the
determination of whether it is a breach of this Agreement if Parent fails to
make any Tax Benefit Payment when due shall be governed by Section 4.2(c).

 

5.2 Late Payments by Parent. Except as otherwise provided herein, the amount of
all or any portion of any Tax Benefit Payment or Early Termination Payment not
made to the Beneficiaries or Blocker Corporation Owners when due under the terms
of this Agreement, whether as a result of Section 5.1 and the terms of the
Senior Obligations or otherwise, shall be payable together with Default Rate
Interest, which shall accrue beginning on a Final Payment Date and be computed
as provided in Section 3.1(b)(iv).

 

5.3 Right of Setoff. Notwithstanding any other provision of this Agreement, if a
Beneficiary or a Blocker Corporation Owner owes any amounts to Parent, Parent
may, without advance notice to or demand on such Beneficiary or Blocker
Corporation Owner set-off or apply any such amounts against the Tax Benefit
Payments otherwise payable to such Beneficiary or Blocker Corporation Owner
under this Agreement.

 

ARTICLE VI
TAX MATTERS; CONSISTENCY; COOPERATION

 

6.1 Parent’s and the Company’s Tax Matters. Except as otherwise provided herein,
Parent shall have full responsibility for, and sole discretion over, all Tax
matters concerning Parent and the Company Group, including the preparation,
filing or amending of any Tax Return and defending, contesting or settling any
issue pertaining to Taxes, subject to a requirement that the Parent act in good
faith in connection with its control of any matter which is reasonably expected
to materially affect the Beneficiaries’ rights and obligations under this
Agreement. Notwithstanding the foregoing, Parent shall notify the Beneficiary
Representative, the Significant Beneficiaries and Blocker Corporation Owners of,
and keep them reasonably informed with respect to, the portion of any tax audit
of Parent or the Company, or any of the Company’s Subsidiaries, the outcome of
which is reasonably expected to affect the Tax Benefit Payments payable to the
Beneficiaries or Blocker Corporation Owners under this Agreement.

27



6.2 Consistency. All calculations and determinations made hereunder, including
any Basis Adjustments, the Schedules, and the determination of any Realized Tax
Benefits or Realized Tax Detriments, shall be made in accordance with the
elections, methodologies or positions taken by Parent and the Company on their
respective Tax Returns. Each Beneficiary and Blocker Corporation Owner shall
prepare its Tax Returns in a manner that is consistent with the terms of this
Agreement, and any related calculations or determinations that are made
hereunder, including the terms of Section 2.1 of this Agreement and the
Schedules provided to the Beneficiaries and Blocker Corporation Owners under
this Agreement unless otherwise required by applicable Law. In the event that an
Advisory Firm is replaced with another Advisory Firm acceptable to the Audit
Committee, such replacement Advisory Firm shall perform its services under this
Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or unless Parent, the
Beneficiary Representative, the Significant Beneficiaries and Blocker
Corporation Owners agree to the use of other procedures and methodologies.

 

6.3 Cooperation. Each Beneficiary and Blocker Corporation Owner shall (a)
furnish to Parent in a timely manner such information, documents and other
materials as Parent may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to Parent and
its representatives to provide explanations of documents and materials and such
other information as Parent or its representatives may reasonably request in
connection with any of the matters described in clause (a) above, and (c)
reasonably cooperate in connection with any such matter, and Parent shall
reimburse any Beneficiary or Blocker Corporation Owner for any reasonable
third-party costs and expenses incurred by such Beneficiary or Blocker
Corporation Owner pursuant to this Section 6.3.

 

6.4 Pre-Transactions Tax Records. Parent and its advisors may rely on all Tax
Returns of the Company that were prepared and filed prior to completion of the
Reorganization Transactions and may assume in good faith that all such Tax
Returns are correct, complete and accurate unless otherwise established by a
Determination.

 

6.5 Tax Treatment of Beneficiary Rights. The Parties acknowledge and hereby
agree to treat for all tax reporting purposes any payments made to a Beneficiary
under this Agreement: (i) such payments arising from the Sale, as money received
within the meaning of Section 351(b)(1) of the Code, and (ii) such payments
arising from an Exchange, as money received within the meaning of Section
1001(b) of the Code for the applicable Company Common Units exchanged by such
Beneficiary in such Exchange, in each case, except with respect to Imputed
Interest. The Parties shall for all tax reporting purposes treat such payments
consistently with this Section 6.5 except upon a contrary final determination by
an applicable taxing authority.

 

6.6 Tax Treatment of Blocker Corporation Owners Rights. The Parties acknowledge
and hereby agree to treat for U.S. federal income tax purposes any payments made
to a Blocker Corporation Owner under this Agreement as additional consideration
described as “other property” within the meaning of Section 356 of the Code
pursuant to the applicable Blocker Merger, except with respect to Imputed
Interest. The Parties shall for all tax reporting purposes

28



treat such payments consistently with this Section 6.6 except upon a contrary
final determination by an applicable taxing authority.

 

ARTICLE VII
MISCELLANEOUS

 

7.1 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed duly given and received (a) if
delivered personally, on the date of delivery or (b) on the first Business Day
following the date of dispatch if delivered by a recognized next-day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

if to Parent, to:

 

GreenSky, Inc.

5565 Glenridge Connector, Suite 700

Glenridge Highlands 2

Atlanta, GA 30342

Attention: Chief Legal Officer

Fax: (878) 839-1263

Email: steve.fox@greenskycredit.com

with a required copy (which shall not constitute notice) to:

 

Troutman Sanders LLP

600 Peachtree Street, Suite 3000

Atlanta, GA 30308

Attention: W. Brinkley Dickerson Jr.

Fax: (404) 962-6743

Email: brink.dickerson@troutman.com

 

if to the Company, to:

 

GreenSky Holdings, LLC

5565 Glenridge Connector, Suite 700

Glenridge Highlands 2

Atlanta, GA 30342

Attention: Chief Legal Officer

Fax: (878) 839-1263

Email: steve.fox@greenskycredit.com

 

with a required copy (which shall not constitute notice) to:

 

Troutman Sanders LLP

600 Peachtree Street, Suite 3000

Atlanta, GA 30308

29



Attention: W. Brinkley Dickerson Jr.

Fax: (404) 962-6743

Email: brink.dickerson@troutman.com

 

if to a Beneficiary or Blocker Corporation Owner, to the address and facsimile
number set forth in the Company’s records, with a copy to the Beneficiary
Representative (in the case of a Beneficiary). Any party may change its address
by giving the other party written notice of its new address in the manner set
forth above.

 

7.2 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the Parties with respect to the subject matter
hereof. This Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

7.5 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

7.6 Successors; Assignment; Amendments; Waivers.

 

(a) Assignment. No Beneficiary or Blocker Corporation Owner may assign, sell,
pledge, or otherwise alienate or transfer any interest in this Agreement,
including the right to receive any Tax Benefit Payments under this Agreement, to
any Person without (i) the prior written consent of Parent, which consent shall
not be unreasonably withheld, conditioned, or delayed, and which consent shall
only be withheld if Parent determines and notifies such Beneficiary or Blocker
Corporation Owner that, upon consultation with counsel, such transfer would (x)
be prohibited by law, (y) result in a breach of any material agreement of Parent
that is

30



not entered into to frustrate the assignability of any interest in this
Agreement, or (z) cause an unreasonable non-tax regulatory burden on Parent, and
(ii) without such Person executing and delivering a Joinder agreeing to succeed
to the applicable portion of such Beneficiary’s or Blocker Corporation Owner’s
interest in this Agreement and to become a Party for all purposes of this
Agreement (the “Joinder Requirement”); provided, however, that to the extent any
Beneficiary sells, exchanges, distributes, or otherwise transfers Company Common
Units to any Person (other than Parent or the Company) in accordance with the
terms of the Exchange Agreement and/or Company LLC Agreement, the Beneficiaries
shall have the option to assign to the transferee of such Company Common Units
its rights under this Agreement with respect to such transferred Company Common
Units; provided, further, that such transferee has satisfied the Joinder
Requirement. For the avoidance of doubt, if a Beneficiary transfers Company
Common Units in accordance with the terms of the Exchange Agreement and/or
Company LLC Agreement but does not assign to the transferee of such Company
Common Units its rights under this Agreement with respect to such transferred
Company Common Units, such Beneficiary shall continue to be entitled to receive
the Tax Benefit Payments arising in respect of a subsequent Exchange of such
Company Common Units and such transferee may not enforce the provisions of
Sections 2.6, 4.2, 6.1, and 6.2 herein. Notwithstanding any other provision of
this Agreement, an assignee of only rights to receive a Tax Benefit Payment in
connection with the Sale or an Exchange has no rights under this Agreement other
than to enforce it right to receive a Tax Benefit Payment pursuant to this
Agreement.

 

(b) Amendments. No provision of this Agreement may be amended unless such
amendment is approved in writing by Parent and by the Beneficiaries or Blocker
Corporation Owner who would be entitled to receive at least two-thirds of the
Early Termination Payments payable to all Beneficiaries or Blocker Corporation
Owners hereunder if the Company had exercised its right of early termination
under Section 4.2 on the date of the most recent Exchange prior to such
Amendment (excluding, for purposes of this sentence, all payments made to any
Beneficiary or Blocker Corporation Owner pursuant to this Agreement since the
date of such most recent Exchange); provided that no such amendment shall be
effective if such amendment will have a materially disproportionate effect on
the payments certain Beneficiaries or Blocker Corporation Owners may receive
under this Agreement unless at least two-thirds of such Beneficiaries or Blocker
Corporation Owners materially disproportionately effected (with such two-thirds
threshold being measured by the entitlement to Early Termination Payments as set
forth in the preceding portion of this sentence) consent in writing to such
amendment. No provision of this Agreement may be waived unless such waiver is in
writing and signed by the Party against whom the waiver is to be effective.

 

(c) Successors. All of the terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of and be enforceable by, the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives. Parent shall require and cause any
direct or indirect successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Parent, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that Parent would be required to perform
if no such succession had taken place.

31



(d) Waiver. No failure by any Party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement, or to exercise any
right or remedy consequent upon a breach thereof, shall constitute a waiver of
any such breach or any other covenant, duty, agreement, or condition.

 

7.7 Titles and Subtitles. The headings and titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

7.8 Resolution of Disputes.

 

(a) Except for Reconciliation Disputes subject to Section 7.10, any and all
disputes which cannot be settled after substantial good-faith negotiation,
including any ancillary claims of any Party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution Rules for Non-Administered Arbitration by
a panel of three arbitrators (the “Arbitrators”), of which Parent shall
designate one Arbitrator and the Beneficiaries or Blocker Corporation Owners
party to such Dispute shall designate one Arbitrator in accordance with the
“screened” appointment procedure provided in Resolution Rule 5.4. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et
seq., and judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof. The place of the arbitration shall be
Wilmington, Delaware. The Arbitrators are not empowered to award damages in
excess of compensatory damages, and each Party hereby irrevocably waives any
right to recover punitive, exemplary or similar damages with respect to any
Dispute.

 

(b) Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.10.

 

(c) Each Party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Chancery Court of the State
of Delaware or, if such Court declines jurisdiction, the courts of the State of
Delaware sitting in Wilmington, Delaware, and of the U.S. District Court for the
District of Delaware sitting in Wilmington, Delaware, and any appellate court
from any thereof, in any action or proceeding brought in accordance with the
provisions of Section 7.8(b) or any judicial proceeding ancillary to an
arbitration or contemplated arbitration (including any proceeding to compel
arbitration to obtain temporary or preliminary judicial relief in aid of
arbitration or to confirm an arbitration award) arising out of or relating to
this Agreement or for recognition or enforcement of any judgment, and each of
the Parties hereto irrevocably and unconditionally agrees that all claims in
respect of

32



any such action or proceeding may be heard and determined in such Delaware State
court or, to the fullest extent permitted by applicable law, in such U.S.
District Court. Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d) Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 7.8(c). Each Party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.

 

(e) Each Party irrevocably consents to service of process by means of notice in
the manner provided for in Section 7.1. Nothing in this Agreement shall affect
the right of any Party to serve process in any other manner permitted by law.

 

(f) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

7.9 Removal or Replacement of Beneficiary Representative. The Beneficiary
Representative shall not be removed or replaced without the written consent of
Parent and the Two-Thirds Beneficiary and Blocker Approval.

 

7.10 Reconciliation. In the event that Parent and the Beneficiary
Representative, a Significant Beneficiary, or a Blocker Corporation Owner are
unable to resolve a disagreement with respect to a Basis Schedule, Tax Benefit
Schedule, Inherited Tax Attribute Schedule (as applicable), or with respect to
an Early Termination Schedule, within the relevant time period designated in
this Agreement (a “Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both Parties. The
Expert shall be a partner or principal in a nationally recognized accounting
firm, and unless Parent and the Beneficiary Representative, such Significant
Beneficiary, or such Blocker Corporation Owner agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with Parent or the Beneficiary Representative, such Significant
Beneficiary, or such Blocker Corporation Owner or other actual or potential
conflict of interest. If the Parties are unable to agree on an Expert within
fifteen (15) calendar days of receipt by the respondent(s) of written notice of
a Reconciliation Dispute, the selection of an Expert shall be treated as a
Dispute subject to Section 7.8 and an arbitration panel shall pick an Expert
from a nationally recognized accounting firm that does not have any material
relationship with Parent or the Beneficiary Representative, such Significant
Beneficiary, or such Blocker Corporation Owner or other actual or potential
conflict of interest. The Expert shall resolve any matter relating to the Basis
Schedule or an amendment thereto, the Inherited Tax Attribute Schedule or an
amendment thereto or the Early Termination Schedule or an amendment thereto
within thirty (30) calendar

33



days and shall resolve any matter relating to a Tax Benefit Schedule or an
amendment thereto within fifteen (15) calendar days or as soon thereafter as is
reasonably practicable, in each case after the matter has been submitted to the
Expert for resolution. Notwithstanding the preceding sentence, if the matter is
not resolved before any payment that is the subject of a disagreement would be
due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by Parent, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by Parent except as provided in the next sentence. Parent, such
Significant Beneficiary, or such Blocker Corporation Owner shall bear its own
costs and expenses of such proceeding, unless (i) the Expert adopts such
Significant Beneficiary’s, or such Blocker Corporation Owner’s position, in
which case Parent shall reimburse the Significant Beneficiary or Blocker
Corporation Owner, as the case may be, for any reasonable and documented
out-of-pocket costs and expenses in such proceeding, or (ii) the Expert adopts
Parent’s position, in which case the Significant Beneficiary or Blocker
Corporation Owner, as the case may be, shall reimburse Parent for any reasonable
and documented out-of-pocket costs and expenses in such proceeding. Any dispute
as to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.10 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.10 shall be binding on Parent, the Beneficiaries, and Blocker
Corporation Owners and may be entered and enforced in any court having competent
jurisdiction.

 

7.11 Withholding. Parent shall be entitled to deduct and withhold from any
payment payable pursuant to this Agreement such amounts as Parent is required to
deduct and withhold with respect to the making of such payment under any
provision of U.S. federal, state, local or foreign tax law. To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by
Parent, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the applicable Beneficiary or Blocker
Corporation Owner. Each Beneficiary or Blocker Corporation Owner shall promptly
provide Parent with any applicable tax forms and certifications reasonably
requested by Parent in connection with determining whether any such deductions
and withholdings are required under any provision of U.S. federal state, local
or foreign tax law.

 

7.12 Admission of Parent into a Consolidated Group; Transfers of Corporate
Assets.

 

(a) If Parent becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to Sections
1501, et seq. or other applicable Sections of the Code or any corresponding
provisions of state, local or foreign law, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b) If Parent (or any other entity that is obligated to make a Tax Benefit
Payment or Early Termination Payment hereunder) or any member of the Company
Group transfers (or is deemed to transfer) one or more assets to a corporation
with which Parent or any

34



other entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder does not file a consolidated tax return pursuant
to Section 1501 of the Code (or will not file such a return following a series
of transactions undertaken in connection with such transfer(s)), such entity,
for purposes of calculating the amount of any Tax Benefit Payment or Early
Termination Payment due hereunder, shall be treated as having disposed of such
asset in a fully taxable transaction on the date of such transfer. The
consideration deemed to be received by such entity shall be equal to the net
fair market value of the transferred asset as determined by Parent, plus (i) the
amount of debt to which such asset is subject, in the case of a transfer of an
encumbered asset, or (ii) the amount of debt allocated to such asset, in the
case of a transfer of a partnership interest.

 

7.13 Confidentiality. Each Beneficiary and its assignees and each Blocker
Corporation Owner and each of its assignees acknowledges and agrees that the
information of Parent is confidential and, except in the course of performing
any duties as necessary for Parent and its Affiliates, as required by law or
legal process or to enforce the terms of this Agreement, such Person shall keep
and retain in the strictest confidence and not disclose to any Person any
confidential matters, acquired pursuant to this Agreement, of Parent and its
Affiliates and successors, learned by any Beneficiary or Blocker Corporation
Owner heretofore or hereafter. This Section 7.13 shall not apply to (i) any
information that has been made publicly available by Parent or any of its
Affiliates, becomes public knowledge (except as a result of an act of any
Beneficiary or Blocker Corporation Owner in violation of this Agreement) or is
generally known to the business community, (ii) the disclosure of information to
the extent necessary for a Beneficiary or Blocker Corporation Owner to prosecute
or defend claims arising under or relating to this Agreement, and (iii) the
disclosure of information to the extent necessary for a Beneficiary or Blocker
Corporation Owner to prepare and file its Tax Returns, to respond to any
inquiries regarding the same from any Taxing Authority or to prosecute or defend
any action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns. Notwithstanding anything to the contrary herein, the Beneficiaries the
Blocker Corporation Owners and each of their respective assignees (and each
employee, representative or other agent of the Beneficiaries and Blocker
Corporation Owners or their assignees, as applicable) may disclose at their
discretion to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of Parent, the Beneficiaries and Blocker Corporation
Owners and any of their transactions, and all materials of any kind (including
tax opinions or other tax analyses) that are provided to the Beneficiaries or
Blocker Corporation Owners relating to such tax treatment and tax structure. If
a Beneficiary, Blocker Corporation Owner or an assignee commits a breach, or
threatens to commit a breach, of any of the provisions of this Section 7.13,
Parent shall have the right and remedy to have the provisions of this Section
7.13 specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to Parent or any of its Subsidiaries and that money
damages alone shall not provide an adequate remedy to such Persons. Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

 

7.14 Company LLC Agreement. To the extent this Agreement imposes obligations on
the Company or a member of the Company, this Agreement shall be treated as part
of the Company LLC Agreement as described in section 761(c) of the Code and
sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

35



7.15 Independent Nature of Beneficiaries’ Rights and Obligations. The rights and
obligations of each Beneficiary and Blocker Corporation Owner hereunder are
several and not joint with the rights and obligations of any other Person. A
Beneficiary or Blocker Corporation Owner shall not be responsible in any way for
the performance of the obligations of any other Person hereunder, nor shall a
Beneficiary or Blocker Corporation Owner have the right to enforce the rights or
obligations of any other Person hereunder (other than Parent). The obligations
of a Beneficiary or Blocker Corporation Owner hereunder are solely for the
benefit of, and shall be enforceable solely by, Parent. Nothing contained herein
or in any other agreement or document delivered at any closing, and no action
taken by any Beneficiary or Blocker Corporation Owner pursuant hereto or
thereto, shall be deemed to constitute the Beneficiaries or Blocker Corporation
Owners acting as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Beneficiaries or Blocker
Corporation Owners are in any way acting in concert or as a group with respect
to such rights or obligations or the transactions contemplated hereby, and
Parent acknowledges that the Beneficiaries or Blocker Corporation Owners are not
acting in concert or as a group and will not assert any such claim with respect
to such rights or obligations or the transactions contemplated hereby.

 

7.16 Change in Law. Notwithstanding anything herein to the contrary, if, in
connection with an actual or proposed change in law, a Beneficiary or a Blocker
Corporation Owner reasonably believes that the existence of this Agreement could
cause income (other than income arising from receipt of a payment under this
Agreement) recognized by such Beneficiary or Blocker Corporation Owner (or
direct or indirect equity holders in such Beneficiary or Blocker Corporation
Owner) in connection with the Sale or any Exchange or the Blocker Merger to be
treated as ordinary income rather than capital gain (or otherwise taxed at
ordinary income rates) for U.S. federal income tax purposes or would have other
material adverse tax consequences to such Beneficiary, Blocker Corporation Owner
or any direct or indirect owner of such Beneficiary or Blocker Corporation
Owner, then at the written election of such Beneficiary or Blocker Corporation
Owner, as the case may be, in its sole discretion (in an instrument signed by
such Beneficiary or Blocker Corporation Owner and delivered to Parent) and to
the extent specified therein by such Beneficiary or Blocker Corporation Owner,
as the case may be, this Agreement shall cease to have further effect and shall
not apply to an Exchange occurring after a date specified by such Beneficiary,
or may be amended by in a manner reasonably determined by such Beneficiary or
Blocker Corporation Owner; provided that such amendment shall not result in an
increase in any payments owed by Parent under this Agreement at any time as
compared to the amounts and times of payments that would have been due in the
absence of such amendment.

 

7.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained herein, the interest paid or agreed to be paid hereunder with respect
to amounts due to any Beneficiary or Blocker Corporation Owner hereunder shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Beneficiary or Blocker Corporation Owner shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the Tax Benefit Payment or Early Termination Payment, as
applicable (but in each case exclusive of any component thereof comprising
interest) or, if it

36



exceeds such unpaid non-interest amount, refunded to Parent. In determining
whether the interest contracted for, charged, or received by any Beneficiary or
Blocker Corporation Owner exceeds the Maximum Rate, such Beneficiary or Blocker
Corporation Owner may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by Parent to such Beneficiary or Blocker Corporation Owner
hereunder. Notwithstanding the foregoing, it is the intention of the Parties to
conform strictly to any applicable usury laws.

37



IN WITNESS WHEREOF, Parent, the Company and the other Persons party hereto have
duly executed this Agreement as of the date first written above.

 

  GREENSKY, INC.         By: /s/ David Zalik     Name: David Zalik     Title:
Chief Executive Officer         GREENSKY HOLDINGS, LLC         By: /s/ David
Zalik     Name: David Zalik     Title: Chief Executive Officer         GREENSKY,
LLC         By: /s/ David Zalik     Name: David Zalik     Title: Chief Executive
Officer

38



EXHIBIT B
JOINDER TO TAX RECEIVABLE AGREEMENT

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement, by and among
GreenSky, Inc., a Delaware corporation (“Parent”), GreenSky Holdings, LLC, a
Georgia limited liability company, (the “Company”), GreenSky, LLC, a Georgia
limited liability company (“GSLLC”), and ___________________ (“Additional
Signatory”), is dated as of ________ __, 20__.

 

WHEREAS, reference is hereby made to the Tax Receivable Agreement, dated as of
May 23, 2018, by and among Parent, the Company and the other parties thereto, as
such agreement may be amended and/or restated from time to time (the “Tax
Receivable Agreement”). Capitalized terms used in this Joinder and not otherwise
defined in this Joinder shall have the respective meanings given to such
capitalized terms in the Tax Receivable Agreement; and

 

[WHEREAS, on __________________, Additional Signatory acquired (the
“Acquisition”) [____] Company Common Units (collectively, “Applicable Units”)
and the corresponding number of shares of Parent’s Class B Common Stock from
[________________ (“Transferor”)], and Transferor, in connection with the
Acquisition, has required Additional Signatory to execute and deliver this
Joinder pursuant to Section 7.6(a) of the Tax Receivable Agreement.]

 

[WHEREAS, on __________________, Additional Signatory acquired (the
“Acquisition”) from [________________ (“Transferor”)], the right to receive all
payments under the Tax Receivable Agreement with respect to the [____] Company
Common Units that were previously Sold or Exchanged (collectively, “Applicable
Units”), and in connection with the Acquisition, Additional Signatory (i) is
required to execute and deliver this Joinder pursuant to Section 7.6(a) of the
Tax Receivable Agreement and (ii) will, for purposes of the Tax Receivable
Agreement, be deemed to be an “Exchanging TRA Member” with respect to such
Applicable Units.]

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Additional Signatory hereby agrees as follows:

 

Section 1.1. Joinder to Tax Receivable Agreement. Additional Signatory hereby
(i) acknowledges that Additional Signatory has received and reviewed a complete
copy of the Tax Receivable Agreement and (ii) agrees that upon execution of this
Joinder, Additional Signatory (A) will become a party to the Tax Receivable
Agreement and shall be fully bound by, and subject to, all of the covenants,
terms and conditions of the Tax Receivable Agreement in the manner set forth in
the Tax Receivable Agreement, with respect to the Applicable Units and (B) will
be a “TRA Member” for all purposes of the Tax Receivable Agreement.

 

Section 1.2. Company LLC Agreement. Additional Signatory hereby (i) acknowledges
that Additional Signatory has received and reviewed a complete copy of the
Company LLC Agreement and (ii) agrees that Additional Signatory either is, or as
a result of the execution and delivery of this Joinder has become, a party to
the Company LLC Agreement and, as a result thereof, is fully bound by, and
subject to, all of the covenants, terms and conditions of the

B-1



Company LLC Agreement and shall is a Limited Partner (as such term is defined in
the Company LLC Agreement for all purposes of the Company LLC Agreement. [NOTE:
THIS SECTION 1.2 ONLY TO BE INCLUDED IF THE ADDITIONAL SIGNATORY ALSO OWNS/IS
ACQUIRING COMPANY COMMON UNITS]

 

Section 1.3. Counterparts; Headings. This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement. The descriptive headings of this
Joinder are inserted for convenience only and do not constitute a part of this
Joinder.

 

Section 1.4. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[NOTE: IF REQUESTED BY PARENT, THE JOINDER AS COMPLETED BY AN ADDITIONAL
SIGNATORY WILL ALSO INCLUDE A SECTION 1.5 IN WHICH SUCH ADDITIONAL SIGNATORY
REPRESENTS TO PARENT SUCH ADDITIONAL SIGNATORY’S CONTACT INFORMATION AND WIRE
INSTRUCTIONS, ALONG WITH A COVENANT BY SUCH ADDITIONAL SIGNATURE TO PROMPTLY
PROVIDE PARENT WITH UPDATED CONTACT INFORMATION AND WIRE INSTRUCTIONS TO THE
EXTENT SUCH INFORMATION CHANGES FROM TIME TO TIME.]

 

IN WITNESS WHEREOF, this Joinder to Tax Receivable Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

  GREENSKY, INC.         By:       Name:     Title:         GREENSKY HOLDINGS,
LLC         By:       Name:     Title:         ADDITIONAL SIGNATORY         By:
      Name:     Title:

B-2